Exhibit 10.3

 

GUARANTY FEE AGREEMENT

 

This Guaranty Fee Agreement (this “Agreement”) sets forth the terms of a
guaranty fee arrangement entered into and made effective as of January 23, 2017
(“the Effective Date”) by and between the Guarantor, as defined below, and
Determine, Inc., a Delaware corporation (the “Company” and, collectively with
the Guarantor, the “Parties” and each a “Party”).

 

RECITALS

 

WHEREAS, pursuant to the Amendment to Amended and Restated Guaranty, dated of
even date herewith, entered into by Alimco Financial Corporation, a Delaware
corporation formerly known as Alliance Semiconductor Corporation (the
“Guarantor”), the Company and Western Alliance Bank, as successor in interest to
Bridge Bank, National Association (“Lender”), the Guarantor agreed to further
amend its Amended and Restated Limited Guaranty, dated as of April 22, 2016,
with Lender (as so amended, the “Amended Guaranty”) to serve as a limited
guarantor of an additional $1 million of the Company’s loan from Lender made
pursuant to the Amended and Restated Business Financing Agreement, dated as of
July 25, 2014, as amended (the “Credit Agreement”), between the Company and
Lender, as such guaranteed amount may be reduced in accordance with the terms of
the Guaranty (such additional guaranteed amount as is in effect on any specific
date during the term of this Agreement, the “Guaranteed Amount”);

 

WHEREAS, the Amended Guaranty was entered into to satisfy certain conditions for
Lender to lend additional funds to the Company under the Credit Agreement; and

 

WHEREAS, the Guarantor has agreed to guarantee the payment obligations of the
Company with respect to the Guaranteed Amount under the Credit Agreement, and in
consideration thereof, the Company has agreed to pay the Guarantor an arm’s
length guaranty fee, as described herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual promises
hereinafter set forth, the Parties hereto agree as follows:

 

1.      Guaranty Fees.

 

(a)      Commitment Fee. In consideration of the Amended Guaranty, the Company
shall pay the Guarantor a commitment fee of $50,000 (the “Commitment Fee”),
payable in cash within five (5) business days following the date of termination
or expiration of this Agreement (the date of such payment, the “Payment Date”).
The Commitment Fee shall accrue, without interest, on the Effective Date.

 

(b)      Monthly Fee. During the term of this Agreement, the Company shall pay
the Guarantor a monthly fee equal to (i) 10% of the Guaranteed Amount divided by
and (B) 12 (the “Monthly Fee”). The aggregate amount of the Monthly Fees shall
be payable in cash on the Payment Date. The applicable Monthly Fees shall
accrue, without interest, on the first business day of each month during the
term of this Agreement.

 

2.      Term. The term of this Agreement shall begin on the Effective Date and
shall automatically terminate upon the expiration or termination of the Amended
Guaranty.

 

3.      Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (without regard to the
principles of conflicts of laws of any jurisdiction).

 

4.      Severability. If any provision in this Agreement shall be found or be
held to be invalid or unenforceable, then the meaning of said provision shall be
construed, to the extent feasible, so as to render the provision enforceable,
and if no feasible interpretation would save such provision, it shall be severed
from the remainder of this Agreement which shall remain in full force and effect
unless the severed provision is essential and material to the rights or benefits
received by any Party. In such event, the Parties shall use good faith efforts
to negotiate a substitute, valid and enforceable provision or agreement that
most nearly affects the Parties’ intent in entering into this Agreement.

 

 
1 

--------------------------------------------------------------------------------

 

 

5.      Successors and Assigns. This Agreement, and the obligations and rights
of the Parties hereunder, shall be binding upon and inure to the benefit of the
Parties’ respective heirs, personal representatives, successors and assigns.

 

6.      Assignment. The Company may not assign this Agreement, its rights or
responsibilities hereunder, without the prior written authorization of the
Guarantor. Any assignment in derogation of the foregoing shall be void.

 

7.      Amendment. This Agreement may not be amended or modified, nor may any of
its terms be waived, except by written instruments signed by the Company and the
Guarantor.

 

8.      Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be deemed sufficient (a) upon receipt, when delivered
personally or by courier, (b) the next business day after sent, when sent by
overnight delivery service, (c) upon delivery if given by electronic mail during
normal business hours of the recipient, and if not sent during normal business
hours, then on the recipient’s next business day, or (d) three (3) business days
after being deposited in the U.S. mail as certified or registered mail, return
receipt requested, with postage prepaid, if in each instance such notice is
addressed to the party to be notified at such Party’s address as set forth on
the signature pages hereto or as subsequently modified by written notice.

 

9.      Sufficiency of Consideration. The Parties jointly and severally
represent, warrant and covenant that each has received full and sufficient
consideration for all grants made and obligations undertaken, in this Agreement.

 

10.     Taxes. Each Party hereto shall be responsible for any and all taxes
levied as a result of the performance of each Party’s respective activities
under this Agreement.

 

11.     Entire Agreement. This Agreement, along with the Amended Guaranty, shall
constitute the full and entire understanding and agreement between the Parties
with regard to the subjects hereof and thereof, and any and all other written or
oral agreements existing between the Parties hereto are expressly canceled.

 

12.     Headings. The headings used in this Agreement are used for convenience
only and are not to be considered in construing or interpreting this Agreement.

 

13.     Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall be deemed to constitute one instrument.

 

14.     Expenses. The Company agrees to reimburse the Guarantor on demand for
all documented fees, costs, and expenses (including reasonable out-of-pocket
attorneys’ fees and expenses) for the preparation, amendment, negotiation,
administration, defense, collection and enforcement of this Agreement and the
Amended Guaranty (including, without limitation, those incurred in connection
with appeals or insolvency proceedings) or otherwise incurred with respect to
the Company.

 

 
2 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, this Guaranty Fee Agreement has been duly executed as of the
date first set forth above:

 

 

 

“Company”

 

DETERMINE, INC.

 

 

By:       /s/ John K.
Nolan                                                                       

Name: John K. Nolan

Title:  Chief Financial Officer

 

Address for notices:

 

Determine, Inc.

615 West Carmel Drive, Suite 100

Carmel, IN  46032

Attention: John K. Nolan

Fax:  (650) 532-1540

E-mail:  jnolan@determine.com

 

With a copy to:

 

DLA Piper LLP (US)

2000 University Avenue

East Palo Alto, CA  94303

Attention: Eric Wang

Fax:  (650) 687-1205

E-mail:  eric.wang@dlapiper.com

 

 
 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, this Guaranty Fee Agreement has been duly executed as of the
date first set forth above:

 

 

 

“Guarantor”

 

ALIMCO FINANCIAL CORPORATION,

formerly known as Alliance Semiconductor Corporation

 

 

By:       /s/ Eric W.
Fangmann                                                              

Name: Eric W. Fangmann

Title:   Chief Administrative Officer

            Vice President, Secretary

 

Address for notices:

 

Mr. Lloyd I. Miller, III

3300 South Dixie Highway, Suite 1-365

West Palm Beach, FL  33405

 

With a copy to:

 

Alimco Financial Corporation

10755 Scripps Poway Pkwy, #302

San Diego, CA 92131

Attention: Alan B. Howe, Interim CEO

 

and

 

O’Melveny & Myers LLP

Two Embarcadero Center, 28th Floor

San Francisco, CA 94111

Attention: C. Brophy Christensen, Jr.

Fax: (415) 984-8701

E-mail: bchristensen@omm.com

 